Case 3:20-cv-00133-MHL-RCY Document 4 Filed 05/11/20 Page 1 of 1 PagelD# 78

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ROBERT KENNEY, JR.,
Petitioner,
V. Civil Action No. 3:20CV133
WARDEN J. ANDREWS,
Respondent.
MEMORANDUM OPINION
Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2241. By Memorandum Order entered on March 16, 2020, the Court directed
Petitioner to complete and return, within fifteen days of the date of entry thereof, an affidavit in
support of his request to proceed in forma pauperis or pay the $5.00 filing fee. More than fifteen
(15) days have passed and Petitioner has not returned the required in forma pauperis affidavit.
Petitioner has failed to pay the assessed fee or adequately explain any special
circumstances warranting excuse from payment. Accordingly, the petition will be DISMISSED

WITHOUT PREJUDICE.

An appropriate Order shall issue.

   
  

M. Hannah
Date: 5/1] | 2020 United State$ Dibtti
Richmond, Virginia

Judge
